Citation Nr: 0407014	
Decision Date: 03/17/04    Archive Date: 03/30/04

DOCKET NO.  97-27 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island



THE ISSUE

Entitlement to an effective date earlier than July 6, 1989 
for the award of a total rating based upon individual 
unemployability due to service-connected disabilities (TDIU).  



REPRESENTATION

Appellant represented by:	Robert Chisholm, Attorney



ATTORNEY FOR THE BOARD

T. Robinson, Counsel


INTRODUCTION

The veteran served on active duty from January 1943 to 
January 1946.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a January 1997 RO decision 
which in pertinent granted TDIU, effective October 28, 1996.  

The Board remanded the case in October 1999 for further 
development.  In a November 2002 rating decision, the RO 
determined that the proper effective date for grant of a 
total rating for compensation purposes based on individual 
unemployability was July 6, 1989.  

In June 2003 the remanded the case for additional development 
and adjudication.  It has been returned to the Board for 
further review.  


FINDINGS OF FACT

1.  A formal claim for entitlement to TDIU was received by 
the RO on July 28, 1980.

2.  A written statement received on July 21, 1980 was 
construed as a claim for TDIU.  Claims dated from July 1980 
had not been adjudicated.  During this time a 40 percent 
rating for service connected back pathology was in place.  
Eye pathology was rated noncompensably disabling.

3.  A permanent and total disability rating was assigned from 
April 1975.  In addition to service connected disorders, the 
veteran had non-service connected cervical arthritis, 
radiculitis of the left upper extremity, and nonpsychotic 
organic brain syndrome, each rated 30 percent disabling.  
There were additional non-service connected disorders rated 
noncompensably disabling.

4.  The evidence of record shows that the veteran met the 
criteria for TDIU on July 6, 1989, but not before.


CONCLUSION OF LAW

The assignment of an effective date prior to July 6, 1989, 
for the grant of TDIU is not warranted.  38 U.S.C.A. § 5110 
(West 2002); 38 C.F.R. § 3.400 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board is aware of the recent Court 
decision in the case Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. Jan. 13, 2004).  In this case it was essentially 
held that the notice and assistance provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA) should be 
provided to a claimant prior to any adjudication of the 
claim.  In this case, the claim had been filed, and initial 
adjudication had taken place before the VCAA was enacted.  
Thus, preadjudication notice was not provided nor was it 
possible.  The Court decision did not contain a remedy under 
such facts, and there appears to be no efficient remedy 
evident given these facts.

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any error in the sequence of events is not shown to have any 
effect on the case or to cause injury to the claimant.  As 
such, the Board concludes that any such error is harmless and 
does not prohibit consideration of this matter on the merits.  
See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Miles v. Mississippi Queen, 753 F.2d 1349, 1352 (5th 
Cir. 1985).

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096, substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).

VA has long recognized that the Department has a duty to 
assist claimants in developing evidence pertinent to their 
claims.  See the former version of 38 U.S.C.A. § 5107 (West 
1991); 38 C.F.R. § 3.103(a) (2001).  The changes in law have 
amended the requirements as to VA's development efforts in 
this case, modifying and clarifying VA's duty to assist a 
claimant in evidentiary development.  See VCAA, supra.  See 
generally Holliday v. Principi, 14 Vet. App. 280 (2001), 
overruled in part on other grounds, Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003).

In addition, VA has published regulations to implement many 
of the provisions of the VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (now codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003)).  The 
intended effect of these regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and scope of assistance VA will provide a claimant 
who files a substantially complete application for VA 
benefits.  The regulations also provide guidelines regarding 
VA's duties to notify claimants of necessary information or 
evidence and to assist claimants in obtaining evidence.  The 
regulations, which in pertinent part are effective as of the 
date of enactment of the VCAA, interpret and implement the 
mandates of the statute, "and do not provide any rights 
other than those provided by the VCAA."  66 Fed. Reg. 
45,629.  See also VAOPGCPREC 7-2003 (Nov. 19, 2003), as to 
retroactivity of the VCAA regulations.

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  The Board has carefully reviewed 
the appellant's claim file, to ascertain whether another 
remand to the RO is necessary in order to assure compliance 
with the new legislation.  It is noted that the development 
of medical evidence appears to be complete.  By virtue of the 
August 1997 Statement of the Case (SOC), the November 2002, 
December 2003 Supplemental Statements of the Case (SSOCs), 
the July 2003 correspondence, and associated correspondence 
issued since the appellant filed his claim, the appellant has 
been given notice of the information and/or medical evidence 
necessary to substantiate his claim.  He was advised that, if 
she adequately identified relevant records with names, 
addresses, and approximate dates of treatment, the RO would 
attempt to obtain evidence on his behalf.  

The RO also advised the appellant of the evidence obtained 
and considered in deciding his claim, in the SSOC issued in 
December 2003.  In addition, the appellant was advised of the 
specific VCAA requirements in the July 2003 correspondence.  
It thus appears that all obtainable evidence identified by 
the veteran relative to his claim has been obtained and 
associated with the claims folder, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for an equitable 
disposition of this appeal.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (noting VA must communicate with 
claimants as to the evidentiary development requirements of 
the VCAA).  See also Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002) (requiring that the Board identify documents in 
file providing notification which complies with the VCAA).  

The Board is aware that, in a decision promulgated in 
September 2003, Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the Court 
of Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) (2003) 
as inconsistent with 38 U.S.C.A. § 5103(b)(1).  The Court 
found that the 30-day period provided in § 3.159(b)(1) to 
respond to a VCAA duty to notify is misleading and 
detrimental to claimants whose claims are prematurely denied 
short of the statutory one-year period provided for response.  
But see Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. §§ 5102, 5103).

In the present case, the July 2003 correspondence informed 
the appellant of the types of evidence, which would be 
necessary to substantiate his claim, and the RO obtained 
certain medical records and opinions pertinent to the 
appellant's claim.  The additional evidence was duly 
considered by the RO when it issued the December 2003 SSOC.  

Inasmuch as the appellant has had more than ample time during 
the pendency of this matter in which to submit supportive 
information, evidence, and argument, and has in fact done so, 
the holding of the Federal Circuit in its decision in PVA, 
supra, has been fulfilled.  In any event, the recently 
enacted statute, Public Law No. 108-183, has essentially 
reversed the holding in the PVA case.

Therefore, the Board finds that no useful purpose would be 
served in remanding this matter for more development or 
procedural steps.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
benefit flowing to the veteran.  The Court has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet. App. 
203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).  See also Kuzma v. 
Principi, 341 F.3d 1237, (Fed. Cir. 2003).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2002).

Legal Analysis

The veteran and his representative contend that the veteran 
is entitled to an effective date earlier than July 6, 1989 
for the grant of TDIU.  They argue that an effective date 
retroactive to February 1, 1973, the last date of the 
veteran's employment, is warranted.

The effective date of an evaluation and award of compensation 
based on an original claim will be the day following 
separation from active service or date entitlement arose if 
claim is received within one year after separation from 
service; otherwise, the date of receipt of the claim or the 
date entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a) (West 2002); 38 C.F.R. § 3.400 (2003).

The Board observes that a claim for TDIU is, in essence, a 
claim for an increased rating.  Norris v. West, 12 Vet. App. 
413, 420-21 (1999).  A TDIU claim is an alternate way to 
obtain a total disability rating without recourse to a 100 
percent evaluation under the rating schedule.  In reviewing 
claims for assignment of earlier effective dates for TDIU 
awards, the applicable law is the same as that governing 
assignment of earlier effective dates for increased rating 
claims.  In that regard, except as otherwise provided, the 
effective date of a claim for increase will be the date of 
receipt of the claim, or the date entitlement arose, 
whichever is later. 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  
Additionally, an increased award of disability compensation 
shall be effective the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred if the claim is received within one year from such 
date; otherwise, the effective date shall be the date of 
receipt of the claim.  38 U.S.C.A. § 5110(a)(2); 38 C.F.R. § 
3.400(o)(2).

The words application and claim are defined by regulation as 
a formal or informal communication in writing requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit.  38 C.F.R. § 3.1(p).  Any 
communication or action that demonstrates intent to apply for 
an identified benefit may be considered an informal claim.  
38 C.F.R. § 3.155(a).

If a formal claim for compensation has previously been 
allowed, or a formal claim for compensation disallowed for 
the reason that the service-connected disability is not 
compensable in degree, a report of examination or 
hospitalization can be accepted as an informal claim for 
benefits.  38 C.F.R. § 3.157. As to reports prepared by VA or 
the uniformed services, the date of receipt of such a claim 
is deemed to be the date of outpatient or hospital 
examination or date of admission to a VA or uniformed 
services hospital.  38 C.F.R. § 3.157(b)(1).  For reports 
prepared by a non-VA hospital where the veteran was 
maintained at VA expense, the date of admission to the 
hospital is accepted as the date of receipt of claim if VA 
maintenance was authorized prior to admission.  Id.  If, 
however, VA maintenance was authorized subsequent to 
admission, the date VA received notice of the admission will 
be accepted.  Id.  For all other reports, including reports 
from private physicians, laymen, and state and other 
institutions, the date of receipt of the reports is accepted 
as the date of receipt of an informal claim.  38 C.F.R. § 
3.157(b)(2), (3).

In determining whether a TDIU claim is raised by the record 
(in conjunction with an increased rating claim), the primary 
consideration is whether the record contains assertions or 
evidence that the claimant is unable to secure or follow a 
substantially gainful occupation due to his or her service- 
connected disabilities.  See VAOPGCPREC 6- 96.

The last VA orthopedic examination prior to the reported 
unemployability in 1973 was conducted in June 1967.  The 
veteran stated that his unemployment status was unchanged and 
that he worked about four hours a day as a school bus driver.  
He complained of back pain radiating down the left sciatic 
nerve.  The examination report revealed normal stance and 
gait.  He could forward bend to within six inches from the 
floor.  Squatting was hesitant but done with some discomfort.  
Knee jerk on the left side could not be obtained and was 
erratic on reinforcement.  Quadriceps showed moderate 
atrophy.  Rotation and other motions of the spine were 
somewhat limited.  The diagnosis was lumbosacral strain, 
chronic, recurrent and postoperative varicosities of meninges 
of the lumbosacral area.  

In a June 1967 rating decision, the RO continued and 
confirmed the 40 percent evaluation for lumbosacral strain, 
recurrent.  The veteran did not appeal, and the decision 
became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104.

Notwithstanding the above, the veteran's initial claim for 
TDIU filed in April 1975 was denied in a July 1975 rating 
decision.  He did not appeal the rating assigned, and this 
decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 
3.104.  The July 1975 rating decision determined that the 
veteran was permanently and totally disabled and therefore 
entitled to pension benefits.  As noted, there were 
significant non-service connected disorders considered in 
awarding that claim.

In a written statement dated on February 26, 1976, the 
representative indicated that the veteran desired to file a 
claim for an increase rating based on his current treatment 
at the Providence VAMC.  

VA treatment records dated in July 1975 show that the veteran 
was seen with complaints of low back pain.  He was given 
medication for relief.  

An attorney letter dated in October 1975 noted that veteran's 
appeal from a denial of social security benefits.  

The veteran received a VA examination in March 1976.  The 
veteran stated that he had back surgery in 1962 with no 
improvement.  He worked only part-time after his back surgery 
and even so, he stayed home from work due to his back 
condition.  He reportedly had been unable to work due to his 
back condition and the employers would hire him due to his 
back disorder.  He experienced daily pain and radiation down 
the left lower extremity.  

The examination report revealed tensed and spastic paraspinal 
muscles in the lumbar region.  Range of motion in forward 
bending, side to side bending, and twisting to the right and 
left, were all reduced from full range to about 50 percent.  
Backward bending was reduced to almost 0 percent.  Forward 
bending to touch his toes was reduced from full range to 
about 30 percent.  In extreme positions, the veteran 
complained of pain in the lumbosacral area.  He had normal 
reflexes and sensorium.  The Fabere-Patrick tests were 
positives.  The diagnosis was postoperative status disc 
syndrome, chronic lumbosacral strain.  In a June 1976 
addendum to above examination, the examiner indicated that 
the veteran had back surgery with no evidence of ruptured 
disc found.  There was evidence of marked varicosities in the 
meninges and lumbosacral area.  Symptoms compatible with 
sciatic neuropathy were not found.  The examiner stated that 
from the varicosities found, and the postoperative phenomena, 
the veteran could experience sciatic neuropathy.  The 
diagnosis was changed to postoperative status of exploratory 
operation in which a ruptured disc was not found and chronic 
lumbosacral strain, postoperative status.  

In July 1976, the RO confirmed and continued the 40 percent 
evaluation for chronic lumbosacral strain and postoperative 
disc syndrome.  The veteran filed a timely notice of 
disagreement.  He also submitted medical evidence pertinent 
to his back disability dated in 1962 and 1963.  In a 
September 1976 rating decision, the RO confirmed and 
continued the 40 percent evaluation for chronic lumbosacral 
strain and postoperative disc syndrome.  The veteran again 
disagreed and requested an increased rating for his back 
disability.  VA treatment records dated in 1975 were 
obtained.  In May 1977, the RO continued and confirmed the 40 
percent evaluation for chronic lumbosacral strain.  

A radiograph of the lumbar spine taken in April 1978 revealed 
minimal degenerative changes with narrowing of C6-7 
interspace with a slight encroachment on the left neural 
foramen at this level.  The remainder of neural foramina were 
clear.  

In a July 1978 rating decision, the RO continued and 
confirmed the 40 percent evaluation for lumbosacral strain.  
In an April 1979 statement, the veteran requested 
reconsideration of the July 1978 rating decision.  VA 
treatment records dated from March to May 1979 were obtained.  
These records revealed that the veteran was seen with 
complaints of back pain, left arm pain, and left leg pain.  
An examination revealed tenderness in the lumbar area with 
low back pain on raising the lower extremities to 45 degrees.  
The right patella reflex was 2+ and left patella reflex was 
1+.  The diagnosis was degenerative disc disease.  

By rating action dated in August 1979, the RO confirmed and 
continued the 40 percent evaluation for lumbosacral strain.  
The veteran was notified of this action and did not appeal.  

On July 21, 1980, the RO received a formal claim for TDIU due 
to service-connected disability from the veteran.

The veteran filed for an increased evaluation in December 
1982, citing VAMC treatment records.  By rating decision 
dated in December 1982, the RO confirmed the 40 percent back 
disability evaluation.  The veteran was notified of this 
decision and did not appeal. 

The veteran filed for an increased evaluation in August 1983.  
By rating decision dated in September 1983, the RO confirmed 
the 40 percent back disability evaluation.  The veteran filed 
a timely appeal.  In a February 1985 decision, the Board 
confirmed the 40 percent evaluation for chronic lumbosacral 
strain and postoperative disc syndrome.  The Board decision 
is now final.  

The veteran filed for an increased evaluation in January 
1988.  By rating decision dated in March 1988, the RO 
confirmed the 40 percent back disability evaluation.  The 
veteran was notified and did not appeal.  

The veteran filed for an increased evaluation on July 6, 
1989.  By rating decision dated in November 1989, the RO 
confirmed the 40 percent back disability evaluation.  The 
veteran filed a timely appeal.  In a May 1994 decision, the 
Board determined that the veteran's chronic lumbosacral 
strain with postoperative disc syndrome was 60 percent 
disabling.  By rating action dated in June 1994, a 60 percent 
evaluation for chronic lumbosacral strain with postoperative 
disc syndrome was assigned, effective July 6, 1989.  

In a November 2002 rating decision, after the 1999 Board 
remand of this issue, the RO granted a claim of entitlement 
to TDIU, effective from July 6, 1989.  The RO then explained 
that the veteran met the schedular criteria for a total 
disability rating based on individual unemployability due to 
service-connected disability rating as of July 6, 1989, 
pursuant to the June 1994 rating decision, the date 
entitlement arose.  Hence, a total disability rating based on 
individual unemployability due to service-connected 
disability was granted from July 1989.

As noted above, the veteran and his representative argue that 
the veteran is entitled to TDIU retroactively to February 1, 
1973, the date the veteran was last employed.  

In an August 1995 decision, the Court ruled that the 
veteran's assertion of an earlier effective date (1973) was 
without substantiation, and there was no argument made before 
the Board, and that an earlier effective date was not cited 
in the statement of the case.  The Court ruled that there was 
nothing in the record that would support an earlier effective 
date under 38 U.S.C.A. § 5110.  The Board's decision dated in 
May 1994, granting an increase was summarily affirmed.  

According to the law, total disability ratings for 
compensation may be assigned, where the schedular rating is 
less than total, when the disabled person is, in the judgment 
of the rating agency, unable to secure or follow a 
substantially gainful occupation as a result of service- 
connected disabilities, provided that, if there is only one 
such disability, this disability shall be ratable at 60 
percent or more, and that, if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.  38 
C.F.R. §§ 3.340, 3.341, 4.16(a).  In addition to the 
foregoing, there must be evidence that the disabled person is 
unable to secure or follow a substantially gainful 
occupation.  Id.  A total disability rating may also be 
assigned pursuant to the procedures set forth in 38 C.F.R. § 
4.16(b) for veterans who are unemployable by reason of 
service-connected disabilities, but who fail to meet the 
percentage standards set forth in section 4.16(a).

Considering the foregoing, the Board notes that prior to July 
6, 1989, the veteran did not meet the percentage requirements 
set forth in 38 C.F.R. § 4.16(a), for TDIU.  In fact, prior 
to that time, the veteran's combined disability rating was 40 
percent, consisting of a 40 percent rating for chronic 
lumbosacral strain, a noncompensable rating for residuals, 
burn, right eye, and a noncompensable rating for 
postoperative meningeal varicosities of the lumbosacral area.  
Thus, prior to July 6, 1989, he did not meet the percentage 
requirements for TDIU, as set forth under 38 C.F.R. § 
4.16(a), and thus, could not be considered for a TDIU on this 
basis prior to that time.

In any event, it is the policy of VA, however, that all 
veterans who are unable to secure and follow a substantially 
gainful occupation by reason of service-connected disability 
shall be rated totally disabled. 38 C.F.R. 4.16(b).  Thus, if 
a veteran fails to meet the applicable percentage standards 
enunciated in 38 C.F.R. 4.16(a), he may nevertheless be 
entitled to TDIU on an extraschedular basis if it is 
established that he is unable to secure or follow 
substantially gainful employment as a result of service- 
connected disability. 38 C.F.R. § 4.16(b).  Consequently, the 
issue before the Board is whether the veteran's service- 
connected disability precluded him from engaging in 
substantially gainful employment (work that is more than 
marginal, which permits the individual to earn a "living 
wage").  Moore v. Derwinski, 1 Vet. App. 356 (1991).  The 
fact that a veteran may be unemployed or has difficulty 
obtaining employment is not determinative.  The ultimate 
question is whether the veteran, because of his service- 
connected disability, is incapable of performing the physical 
and mental acts required by employment, not whether he can 
find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993).  Moreover, an inability to work due to nonservice- 
connected disabilities or age may not be considered.  38 
C.F.R. §§ 4.14, 4.19.  In making this determination, VA 
considers such factors as the extent of the service-connected 
disabilities, employment, and educational background.  38 
C.F.R. §§ 3.321(b), 3.340, 3.341, 4.16(b), 4.19.

Considering the foregoing, the Board, having reviewed the 
record, has been unable to identify any such evidence during 
the period preceding July 6, 1989 to show that the veteran 
was unable to secure or follow a substantially gainful 
occupation by reason of service-connected disability pursuant 
to 38 C.F.R. § 4.16(b).  Although the record does contain a 
private unemployability assessment dated in March 2003, which 
includes an opinion that the evidence shows the veteran has 
been totally unable to obtain and/or retain gainful 
employment at least from 1973 to present.  The veteran's 
part-time employment as a school bus driver was not to 
constitute successful return to gainful employment.  The 
opinion is that the veteran's service-connected back 
disability alone, without consideration of age or non-service 
connected conditions caused him to be unable to engage in any 
substantial gainful employment from at least 1973.  

In this regard, the Board notes that the veteran was 
considered to be permanently and totally disabled in 1975 and 
granted pension benefits due to nonservice-connected 
disabilities.  These included cervical spinal pathology, 
upper extremity pathology, and residuals of brain trauma, 
each rated 30 percent disabling.  In light of this, it 
appears that the vocational specialist failed to consider the 
nonservice connected disabilities.  Notwithstanding, the 
medical evidence does not support the conclusion of the March 
2003 vocational specialist.  In this regard, the Board finds 
the medical evidence to be more probative than the opinion of 
the vocational specialist.  Hence, given that the medical 
evidence noted, it may not be concluded that it was factually 
ascertainable that the veteran met the criteria for a total 
disability rating based on individual unemployability prior 
to July 6, 1989.  Additionally, the record does not contain 
medical evidence prior to July 6, 1989, indicating that the 
veteran was unable to secure or follow a substantially 
gainful occupation solely as a result of the service-
connected disorders.  Accordingly, under these facts, the 
general effective date rule would apply and the effective 
date of the award of TDIU will be the date of receipt of the 
claim or the date entitlement arose, whichever is later. 3 8 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

In sum, by operation of 38 C.F.R. § 3.400(b)(2), the earliest 
effective date assignable based on a claim for TDIU is the 
later of the date of receipt of the claim or the date 
entitlement arose.  Here, the latter of two is the date on 
which the veteran met the criteria for TDIU, July 6, 1989.  
The Board, therefore, is unable to assign an effective date 
earlier than July 6, 1989, for entitlement to TDIU.


ORDER

Entitlement to an effective date earlier than July 6, 1989 
for the award of TDIU is denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



